875 F.2d 317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Howard WILLIAMS, Plaintiff-Appellant,v.Jerry OVERCASH, City of Georgetown Police Department, JamesSimmons, Margaret Bromell, Tommy Boyd, WilliamFairey, Wilhelmina Izzard, Defendants-Appellees.
No. 88-6810.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1989.Decided May 3, 1989.

John Howard Williams, appellant pro se.
William Walter Doar, Jr., Moore, Flowers & Doar, for appellees.
Before WIDENER, PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John Howard Williams appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Overcash, C/A No. 87-83-2 (D.S.C. Sept. 6, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.